DATE 11/11/2015
                                                                                                            FILED IN
                                                                                                     1st COURT OF APPEALS
                                                NOTICE OF APPEALS                                        HOUSTON, TEXAS
                                          ASSIGNMENT OF COURT OF APPEALS
                                                                                                     11/12/2015 9:48:34 AM
TO:         1ST COURT OF APPEALS                                                                     CHRISTOPHER A. PRINE
                                                                                                              Clerk


From:       Deputy Clerk: DUANE C. GILMORE
            Chris Daniel, District Clerk
            Harris County, T E X A S


 CAUSE: 2015-00723                   TRIAL COURT NO: 190TH                             DUE: 11/16/2015

 VOLUME            PAGE              OR        IMAGE #:66652727

 ATTORNEY: GLENN HERBERT JOHNSON TBN/PRO SE#: 1 (Pro Se)

 NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE FIRST COURT OF APPEALS

 DATE ORDER SIGNED: 8/17/2015

 REQUEST TRANSCRIPT DATE FILED                                   N/A

 NOTICE OF APPEAL DATE FILED: 11/6/2015
 NOTICE OF APPEAL PREVIOUSLY FILED? Y
 NUMBER OF DAYS: ( CLERKS RECORD ) 10
 FILE ORDERED: YES            NO        IMAGED FILED: YES             NO
 NOTES: Previous Appellate Case No: 01-14-00383-CV (Trial Court Case No: 2013-08713 190th Court)
       Accelerated Appeal CODES: D, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/DUANE C. GILMORE
                                                                            DUANE C. GILMORE, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card            Revised 01-18-2013
Harris County (JWEB) Justice Applications (INT6510)                                                                                                                Page 1 of 1
 JWEB        INT        65.10         CIVIL SYSTEM│CIVIL CASE INTAKE│GENERAL PARTY INQUIRY                                       INT65.10         GILMORE, DUANE   NOVEMBER 11, 2015




          (11) CONNECTION(S) FOUND.


        CASE NUM:           201500723              PJN:                       TRANS NUM:                      CURRENT COURT:   190        PUB:   Please Select

        CASE TYPE:          DAMAGES (OTH)                                              CASE STATUS:       READY DOCKET

        STYLE:              JOHNSON, GLENN                                             VS                 WALI, HASHMET


                                                                       **** ACTIVE PARTIES ****

                 PJN        PER/CONN          COC         BAR           PERSON NAME                                            PTY STAT      ASSOC.


                        00029
                          NO - 0001          CNT      08429500        DISTRICT CLERK OF HARRIS COUNTY TEXAS                                 GREGG,
                                                                                                                                             ATTY  HARRISON JR.

                        00021 - 0001         AGT                      LINEBARGER GOGGAN BLAIR & SAMPSON L L P BY SERVING ITS REGISTERED

                        00013 - 0001         AGT                      CASTILLO EXPERT TREE SERVICE (AKA CASTILLO DEMOLITION EXPERT TREE

                        00012 - 0001         AGT                      TEXAS EASY-SERVE L L C BY SERVING THROUGH DAVID C WILLMS ITS PRESIDENT

                        00009 - 0001         DEF                      CASTILLO EXPERT TREE SERVICE (AKA CASTILLO DEMOLITITION EXPERT TREE

                        00008 - 0001         DEF      24002723        TEXAS EASY-SERVE L L C                                                PADDOCK, ROBERT LAWTON

                        00005 - 0001         DEF                      THOMPSON, LYNDA

                        00004 - 0001         DEF      22243410        ZAKARIA, YOUSUF MUHAMMAD                                              ZAKARIA, MOHAMMED ALI

                        00003 - 0001         DEF      22243410        BROUSSARD, CHARLES P II                                               ZAKARIA, MOHAMMED ALI

                        00002 - 0001         DEF      22243410        WALI, HASHMET                                                         ZAKARIA, MOHAMMED ALI

                        00001 - 0001         PLT                      JOHNSON, GLENN                                                        PRO-SE




     Submit Query       1      Total Pages     Submit Query          Submit Query       1             Submit Query   Submit Query     Records Per-Page   20


            INACTIVE                      ATY INQ                        ACT UPDT               SERV ISSU               DOCU INQ                 CASE SUMM INQ

            PTY ADDR                      ATY SUB                        MUL ATY SUB            ATY W/DRAWL             PTY W/DRAWL


    Harris County Information Technology Center (ITC) Justice Applications




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx?GV_CASE_NUM=201500723                                                                                        11/11/2015